IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. PD–1514-14



                             RONNIE LEON DABNEY, Appellant

                                                   v.

                                     THE STATE OF TEXAS

               ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                    FROM THE SECOND COURT OF APPEALS
                              WICHITA COUNTY

                 M EYERS, J., delivered the opinion of the unanimous Court.

                                           OPINION

       A jury found Appellant, Ronnie Leon Dabney, guilty of manufacturing

methamphetamine, and he was sentenced to 30 years in prison. He appealed the

conviction, arguing that the trial court erred in admitting evidence of a prior

unadjudicated offense of manufacturing methamphetamine because the State failed to

give proper notice under Rule of Evidence 404(b).1 The court of appeals held that the



       1
           Unless otherwise noted, all future references to Rules refer to the Rules of Evidence.
                                                                                        Dabney–Page 2

evidence was inadmissable and reversed the trial court’s judgment. Dabney v. State, No.

02-12-00530-CR, 2014 Tex. App. LEXIS 11496 (Tex. App.–Fort Worth Oct. 16, 2014)

(mem. op., not designated for publication). The State filed a petition for discretionary

review raising the following three grounds:

       1. Did the Memorandum Opinion incorrectly add a notice requirement for
       rebuttal evidence that the State used to rebut Appellant’s defensive theory
       after Appellant’s counsel opened the door to such evidence in voir dire and
       in opening statement?
       2. Did the Memorandum Opinion ignore the Court of Criminal Appeals’
       directive that a trial judge is afforded almost absolute deference in
       determining whether a prosecutor acted willfully and thereby improperly
       substitute its judgment for the trial judge’s in finding the prosecutor was
       engaging in gamesmanship instead of legitimately rebutting a defensive
       theory?
       3. Did the Memorandum Opinion, in its harm analysis, improperly ignore
       the overwhelming evidence of Appellant’s guilt, including the fact that he
       absconded during trial and was absent for closing arguments at
       guilt/innocence?

We will reverse the judgment of the court of appeals.

                                               FACTS

       Prior to trial, Appellant filed a request for notice of the State’s intent to use

evidence of extraneous offenses pursuant to Rule of Evidence 404(b).2 The State


       2
           Rule 404(b) says:
                 Evidence of other crimes, wrongs, or acts is not admissible to
                 prove the character of a person in order to show action in
                 conformity therewith. It may, however, be admissible for other
                 purposes, such as proof of motive, opportunity, intent, preparation,
                 plan, knowledge, identity, or absence of mistake or accident,
                 provided that upon timely request by the accused in a criminal
                 case, reasonable notice is given in advance of trial of intent to
                 introduce in the State’s case-in-chief such evidence other than that
                                                                                 Dabney–Page 3

provided notice that it intended to use Appellant’s prior DWI offense, two possession of

controlled substance offenses, and two assault offenses for impeachment or in the

punishment phase. The circumstances surrounding one of the prior possession of

methamphetamine convictions was the evidence that Appellant claims was improperly

raised by the State. During opening statements of the guilt stage of trial, Appellant stated

that the evidence would show that the methamphetamine lab found on his property was

set up by others in his absence and without his knowledge and that he arrived home just

minutes before the police arrived and discovered the lab. The defense stated to the jury:

       [H]ave you ever seen a movie like The Fugitive or Double Jeopardy where
       a person in movies is found in suspicious circumstances and arrest and
       convict them and then the rest of the movie they’re trying to prove their
       innocence? Law enforcement is chasing them and ultimately at the end of
       the movie, lo and behold they’re innocent and exonerated. Have you ever
       seen anything like that?
                                            ***
       This case -- I have talked to you about movies where an innocent person is
       found in suspicious circumstances and they’re arrested, convicted, sent to
       prison, and they escape. In the rest of the movie they’re trying to show
       themself to be innocent when they are, in fact, innocent. That’s what
       happens in this case. Ronnie is living that in real life.
                                            ***
       Ronnie was upset that this happened. He didn’t know it was going on; he
       didn’t give permission; and he wasn’t assisting or aiding.
                                            ***
       Ronnie Dabney has been living this movie where he’s innocent, found in
       suspicious circumstances, and he’s trying to prove himself not guilty. At
       the end of this case, we’re gonna ask you to end this -- this travesty he’s
       been under and find him not guilty. Thank you.

The State filed a brief to the trial court stating that it should be allowed to present


              arising in the same transaction.
                                                                               Dabney–Page 4

evidence of a previous methamphetamine lab at Appellant’s residence in order to rebut

Appellant’s defensive theory of accident or mistake. The State wished to present

evidence that in 2004 Appellant was present when a search warrant was executed on his

property and an active methamphetamine lab was found. Although Appellant was not

charged with manufacture of methamphetamine in the 2004 case, the State argued that the

similarities between the cases rebutted Appellant’s defensive theory of accident or

mistake. Appellant objected on the grounds that Rule 404(b) required the State to provide

notice of its intent to use this offense. Outside the presence of the jury, the State argued:

       It’s my contention that defense counsel, through jury selection, opening
       statement, and his examination of all my witnesses to this point, has
       advanced the theory that his client was the victim of an unfortunate accident
       or mistake. In jury selection he spoke about the movies, The Fugitive and
       Double Jeopardy where an innocent person, because of a series of
       unfortunate events, appears to be guilty and can’t -- attempts to prove their
       innocence. He asked panel members if they believed that that sort of thing
       happened in real life. Then in opening statement he continued with that
       theme in saying that his client has, quote, been living a nightmare like just
       out of one of those movies. It was some quote to that effect. And then he
       advanced an elaborate theory about how the Defendant was trying to help
       someone out at his house and had given him his keys. And then he goes to
       help someone fill their car up with gas. When he gets back, these other
       individuals have let someone else operate a meth lab there. It’s all this big
       mistake or misunderstanding. And that -- then he proceeds to pursue that
       defensive theory of accident; argued that their witnesses in their opening
       that they smell of ether on the Defendant’s clothes comes from when he
       goes into the shop and tells the guy to get his stuff and leave. So that’s an
       innocent explanation for that piece of evidence. And then the two
       gentlemen outside the trailer that go into the trailer when Officer Whitefield
       drives up, he has suggested multiple times that they could have planted the
       baggies and/or the coffee grinder inside the house. And so he’s continued
       with this defensive theory that his client is just the victim of an innocent --
       or of innocent actions that through unlucky events, through an accident or
                                                                             Dabney–Page 5

      mistake, he appears guilty.
                                             ***
      In July of 2004, the North Texas Regional Drug Task Force executed a
      search warrant at the same residence, 823 Rathgeber. The Defendant was
      present. There was an active meth lab in that trailer. And the Court of
      Criminal Appeals case law talks about Professor Whitmore’s Doctrine of
      Chances, that highly unusual events are unlikely to repeat themselves
      inadvertently or by happenstance. So you might have this series of
      unfortunate things that happen once, but when almost identical things have
      happened in the past, the odds of it being an accident or mistake just are
      impossible. And that’s why it serves as rebuttal evidence. The Court of
      Criminal Appeals has also explained that there is no need for the State to
      wait until a rebuttal portion -- until the defense presents its case when a
      defense attorney in opening statement chooses to make their opening after
      the State’s opening and advances this theory. The Court of Criminal
      Appeals says that we can rely on what [defense counsel] said in his opening
      as to his theory of the case and through his examination of the witnesses.
      And I think it’s very clear that he is advancing that theory, and so there’s no
      reason to wait. The Court of Criminal Appeals to -- for rebuttal portion
      says that we can present this rebuttal evidence in our case in chief. The
      testimony is simple and directly rebuts the theory.
                                             ***
      And while I gave notice of the prior conviction that this offense comes out
      of in 42,517-A, that was back on November 1st, 2011. So [defense
      counsel] was on notice about that. There -- the notice requirements do not
      apply to rebuttal witnesses nor do they apply to rebuttal extraneous
      offenses. So he was on notice, but there is no notice requirement for rebuttal
      evidence as the Court is well aware. Finally, I believe that the probative
      value of this evidence outweighs any unfair prejudicial effect. For all the
      reasons that I’ve mentioned, the defense counsel has aggressively advanced
      this -- you know, it’s all a mistake, you know, his client’s living a nightmare
      just like one of these movies, and so he’s clearly advanced that theory. The
      similarities between the 2004 event and this event is almost identical except
      the meth lab is in the trailer not in the shop. But otherwise, it’s his
      residence, same place, he’s present when the search warrant is executed,
      and all of these acutrements of a meth lab are found right there. So it’s very
      probative.

The trial court ruled that the evidence was admissible. The State presented the testimony
                                                                               Dabney–Page 6

of an investigator for the DA’s office, Bobby Dilbeck, a former police officer who had

executed a search warrant on Appellant’s residence in 2004. During that search, officers

found items commonly used in methamphetamine labs, but did not notice any chemical

odor and did not find several of the components necessary to make methamphetamine.

As a result of this 2004 search, Appellant signed a judicial confession to possessing

methamphetamine. After the rebuttal witness testified, the trial court said to the jury,

“Ladies and gentlemen, let me tell you that this evidence you’ve heard has been admitted

for the limited purpose of rebutting, if it does, the defensive theory of mistake or accident.

Also you’ll receive this type of instruction again in the Court’s Charge prior to your

deliberations.”

       In its closing arguments, the State again mentioned the prior offense and how it

served to rebut the defensive theory:

       The unluckiest man in the world. He wants you to think that his client is
       Harrison Ford from The Fugitive, but there’s this confluence of unfortunate
       events that frame him. But, ladies and gentlemen, common sense says it’s
       not an accident if it has happened twice. That’s why we were able to bring
       you the 2004 incident and you got to hear the testimony from Bobby
       Dilbeck, and you got to see the Defendant’s Judicial Confession. And you
       got to hear when they got called out by that CI. CI told the North Texas
       Drug Task Force that Mr. Dabney was selling meth out of his trailer. They
       execute a warrant on the property. He’s present. They have all the
       accoutrements for a meth lab, all the items, pseudoephedrine, the various
       items plus they have meth. You can see his Judicial Confession. You get to
       consider that because the law -- it’s the Doctrine of Chances. Something
       bad might happen to you once that’s an accident, but if it happens twice, it’s
       not an accident, it’s not a mistake. And, ladies and gentlemen, that’s
       important evidence that rebuts their defensive theory. [Defense counsel]
       used this movie theme, that this is a movie and his client is trapped in a
                                                                               Dabney–Page 7

       movie where he’s trying to -- he’s an innocent person through this
       unfortunate set of circumstances, he’s framed. If this is a movie, ladies and
       gentlemen, it’s a sequel. If this is a movie, ladies and gentlemen, it would
       be titled Meth Lab at Ronnie’s, Part 2. This time they move it to the shed.
       It’s happened twice. That rebuts their defensive theory. It’s not an
       accident, it’s not a mistake. He knew what he was doing.

The trial court reiterated the instructions it had previously given the jury regarding their

consideration of the rebuttal evidence by including the following language in the jury

charge:

       You are further instructed that if there is any evidence before you in this
       case regarding the defendant’s committing an alleged offense or offenses
       other than the offense alleged against him in the indictment in this case, you
       cannot consider such evidence for any purpose unless you find and believe
       beyond a reasonable doubt that the defendant committed such other offense
       or offenses, if any, and even then you may only consider the same as
       evidence to rebut the defensive theory of mistake or accident.

The jury found Appellant guilty of manufacturing methamphetamine and the trial court

sentenced him to 30 years in prison.

                                  COURT OF APPEALS

       Appellant argued that the trial court erred in admitting evidence of the prior crime

because the State did not give notice under Rule 404(b). The State contended that

Appellant opened the door to the extraneous offense by asserting that he did not know

that there was a methamphetamine lab in his home. The court of appeals stated that

Appellant had not raised a defense of mistake or accident and that the extraneous offense,

for which Appellant was not prosecuted or convicted, was not true rebuttal evidence.

Dabney, 2014 Tex. App. LEXIS at *15-17. Citing our opinion in Oprean v. State, 201
                                                                               Dabney–Page 8
S.W.3d 724 (Tex. Crim. App. 2006), the court of appeals reasoned that, despite the

discovery order, the prosecutor made a tactical decision not to disclose his intent to

present evidence of the prior offense. Dabney, 2014 Tex. App. LEXIS at *20. The court

of appeals held that “the trial court abused its discretion by allowing the State to present

evidence to the jury of the alleged extraneous offense of manufacturing

methamphetamine when same had not been revealed to Appellant in response to his

404(b) request.” Id. Concluding that the evidence would not have been admissible even

with proper notice, the court of appeals reversed the trial court’s judgment and remanded

the case to the trial court for a new trial. Id. at *25-26.

                            ARGUMENTS OF THE PARTIES

       The State argues that the court of appeals improperly created a notice requirement

for evidence used to rebut a defensive theory that was raised in voir dire and opening

statements. Appellant raised the defense that he was in the wrong place at the wrong time

with the wrong people and did not know that his guests had set up a methamphetamine

lab on his property. The State says that the rebuttal evidence that officers had previously

found a methamphetamine lab on Appellant’s property was highly relevant to refute

Appellant’s claim that he was a victim of circumstance. The State says that notice is not

required for rebuttal evidence because it cannot predict the need for such evidence until

the defensive theories are presented. According to the State, the decision of the court of

appeals leads to the absurd result of requiring the State to predict any and every possible
                                                                                Dabney–Page 9

theory that the defense may raise and give notice of all evidence that could be used to

refute those theories.

       The State argues that the court of appeals failed to defer to the trial court’s

determination that the extraneous offense evidence was offered for purposes of rebutting

the defensive theory. Instead, the court of appeals unfairly speculated about the motives

of the prosecutor and, without any support in the record, implied that he engaged in legal

gamesmanship and trial by ambush. The State contends that the extraneous offense

evidence was presented because Appellant’s defense that the methamphetamine lab was

created without his knowledge “becomes considerably less probable when one learns that

Appellant had previously operated a meth lab on the same premises.” The State says that

the probative value of this evidence was not substantially outweighed by the danger of

unfair prejudice because the evidence casts serious doubt on Appellant’s defensive theory

and, thus, the trial judge was correct in admitting the evidence. The State notes that the

trial judge was in the best position to determine whether the prosecutor needed to present

the extraneous offense evidence to rebut the defensive theory and whether the prosecutor

was attempting to circumvent the trial judge’s discovery order, and therefore, the court of

appeals should defer to the judge’s decision to admit the evidence. The State contends

that the defense had notice that the prosecution may use the evidence in question because

the prosecutor had timely filed a notice of prior convictions that included Appellant’s

2004 conviction for possession of methamphetamine that formed the basis for the rebuttal
                                                                              Dabney–Page 10

evidence. Finally, the State argues that the court of appeals failed to consider evidence of

Appellant’s guilt in its harm analysis.

       Appellant argues that the State has a duty to anticipate what defensive issues it

may want to rebut and provide notice of its intent to introduce any extraneous offense into

evidence. Appellant says that the evidence in question went to an elemental fact in the

case and thus was not rebuttal evidence. Appellant argues that the State was required to

provide notice of its intent to offer the evidence and that the trial court erred in allowing

the extraneous offense into evidence. According to Appellant, his defense was a general

denial that he committed the offense, which does not open the door to evidence of

extraneous offenses. Appellant argues that the cases cited by the State are distinguishable

from the case before us and that the State cites no cases standing for the proposition that

Rule 404(b) does not apply when the defense opens the door to the admission of

extraneous-offense evidence. Appellant says that the State is asking us to do away with

the notice requirement of Rule 404(b).

       Appellant contends that the State’s Rule 609 notice of intent to introduce his prior

conviction for possession of a controlled substance did not put him on notice that it

intended to offer, in its case-in-chief, an extraneous offense of manufacturing a controlled

substance. Appellant says that Rule 609 allows for the introduction of evidence to

impeach the defendant’s credibility if he testifies, not for the introduction of extraneous

offenses in the State’s case-in-chief. He also says that, while Rule 609 may allow for the
                                                                              Dabney–Page 11

introduction of evidence that a witness has been previously convicted of a crime, specific

details of the crime are inadmissible. Moreover, Appellant says that the details of the

crime that were presented by the State were false and were not proven beyond a

reasonable doubt. Specifically, Appellant notes that he had been charged only with

possession of a controlled substance as a result of the 2004 search because officers did

not uncover several of the items necessary for manufacturing methamphetamine and that

the State could not prove the offense of manufacturing a controlled substance. Because

the State was aware of the details of the extraneous offense, Appellant says that the

failure to give notice was a willful violation of the pre-trial order. Finally, Appellant

argues that the admission of the extraneous offense was not harmless error.

                                        CASELAW

       In Powell v. State, 63 S.W.3d 435 (Tex. Crim. App. 2001), the defendant claimed

in opening statements and during cross-examination of the complainant that he could not

have committed the offense of indecency with a child because there were other people in

the room when the alleged molestation occurred. The State offered, as rebuttal evidence,

the testimony of witnesses who said that the defendant had molested them under

circumstances almost identical to the charged offense. Id. at 437. The court of appeals

reversed the trial court, deciding that the evidence was inadmissible because it was

offered to show character conformity. We noted that, because trial courts are in the best

position to decide admissibility questions, appellate courts must review a trial court’s
                                                                            Dabney–Page 12

decision under an abuse-of-discretion standard. Id. at 438. We determined that it was at

least subject to reasonable disagreement whether extraneous offense evidence that Powell

molested other girls in the presence of others rebutted his defensive theory that he had no

opportunity to commit the offense because he was never alone with the complainant. Id.

       Similar to the case before us, the extraneous-offense evidence raised in Bass v.

State, 270 S.W.3d 557 (Tex. Crim. App. 2008), was presented in the State’s case-in-chief

as rebuttal to the defense raised in the defendant’s opening statements. We decided that a

defense opening statement could open the door to the admission of extraneous-offense

evidence to rebut the defensive theory presented in the opening statement. Id. at 563. We

noted that, although a defensive opening statement is not itself evidence, the statement

does inform the jury and the State of the nature of the defense to be raised and the State

may rebut this anticipated defensive evidence in its case-in-chief. Id.

       The “doctrine of chances” tells us that highly unusual events are unlikely to repeat

themselves inadvertently or by happenstance. De La Paz v. State, 279 S.W.3d 336, 347

(Tex. Crim. App. 2009) (citing 2 J OHN W IGMORE, E VIDENCE § 302 at 241 (Chadbourn

rev. 1979)). In De La Paz, the defendant was a former narcotics detective charged with

tampering with physical evidence for filing a false police report about a fake drug deal.

His defense was that, although there were other officers conducting surveillance at the

scene who did not see any contact between the informant and the suspect, he had indeed

witnessed the drug deal. The State was permitted to present evidence of two other fake
                                                                              Dabney–Page 13

drug deals that De La Paz said he witnessed, but that other officers, as well as the

confidential informant, claimed never occurred. Under the doctrine of chances, De La

Paz’s defense that he witnessed a drug deal that no one else was able to see becomes less

believable when presented with evidence that he has made the same highly unlikely claim

two other times. We concluded that the extraneous-offense evidence was admissible to

rebut the defendant’s assertion of innocent intent. De La Paz, 279 S.W.3d at 348.

                                         ANALYSIS

       As we stated in De La Paz, Rule 404(b) is a rule of inclusion rather than

exclusion–it excludes only evidence that is offered solely for proving bad character and

conduct in conformity with that bad character. 279 S.W.3d at 343. While Rule 404(b)

requires the State to provide notice of other crimes, wrongs, or acts it plans to introduce in

its case-in-chief, there is an exception to this notice requirement when the defense opens

the door to such evidence by presenting a defensive theory that the State may rebut using

extraneous-offense evidence. To hold otherwise would impose upon the State the

impossible task of anticipating, prior to the beginning of trial, any and all potential

defenses that a defendant may raise. Appellant’s defense that he did not know that there

was a methamphetamine lab on his property opened the door to the admission of evidence

that officers had previously found a methamphetamine lab on his property. Under the

doctrine of chances, Appellant’s defense that he found himself in an unfortunate, highly

unlikely situation becomes less credible when presented with evidence that he has been
                                                                             Dabney–Page 14

found in that exact same situation before. Because Appellant presented his defensive

theory in opening statements, the State could use extraneous-offense evidence to rebut

this theory in its case-in-chief rather than waiting until the defense rested. Bass, 270
S.W.3d at 563. Rebuttal evidence that was raised by the State only after the defense

opened the door to such evidence in opening statements is not subject to the Rule 404(b)

notice requirement, and the court of appeals erred in holding otherwise.

       Appellate courts review a trial court’s ruling on the admissibility of Rule 404(b)

evidence for an abuse of discretion. The trial court’s ruling on whether extraneous-

offense evidence was admissible to rebut a defensive theory should be upheld if it is

within the zone of reasonable disagreement. Reversing a trial court’s decision solely

because the appellate court disagrees with it is a misapplication of the abuse-of-discretion

standard. Powell, 63 S.W.3d at 438.

       The case cited by the court of appeals, Oprean v. State, 201 S.W.3d 724, is

distinguishable from the case before us because, in Oprean, the prosecutor acted with the

specific intent to disobey the discovery order by failing to turn over evidence. Despite a

pretrial order requiring the prosecutor to turn over all videos containing Oprean’s voice,

the prosecutor failed to provide the defense with a videotape depicting one of Oprean’s

prior offenses. The prosecutor also stated that she intended to present only judgments and

sentences of Oprean’s prior convictions at punishment, but instead, at the punishment

hearing she offered into evidence the videotape depicting a prior offense. Because the
                                                                             Dabney–Page 15

record revealed that the prosecutor’s conduct was a willful, calculated effort to frustrate

the defense, we concluded that the trial court abused its discretion in admitting the

videotape. Id. at 728. In the case before us, however, there is no evidence that the

prosecutor willfully violated the discovery order. The court of appeals improperly

substituted its judgment for the trial judge’s in concluding that the prosecutor was

engaging in gamesmanship instead of legitimately rebutting a defensive theory.

       We hold that the defensive theory raised in voir dire and opening statements

opened the door to the extraneous-offense evidence presented by the State and the State

was not required under Rule 404(b) to provide notice of such rebuttal evidence. There

was no evidence that the State’s presentation of this extraneous-offense evidence as

rebuttal to the defensive theory was an attempt to circumvent the pre-trial discovery order,

and the court of appeals’s application of Oprean to this case was misplaced.

       Finding no error in the trial court’s admission of the extraneous offense, we need

not address the State’s third ground for review.

                                      CONCLUSION

       The court of appeals erred in adding to Rule of Evidence 404(b) a notice

requirement for rebuttal evidence and in failing to defer to the trial court’s decision. We

reverse the decision of the court of appeals and affirm the judgment of the trial court.




Delivered: June 8, 2016
Publish